In an action for a mandatory injunction directing defendants to remove an encroachment of three and one-half inches, consisting of the wall of a porch constructed on the second floor of a private dwelling, order directing such removal, order directing entry of judgment for costs in favor of plaintiff and judgment entered in accordance therewith, and order denying motion for new trial, unanimously affirmed, with costs. That there could be no rightful heightening of the pre-existing party wall in this case appears from the photographs showing the existence of the roof of the porch of plaintiffs’ house to the property line over and on top of which the addition has been placed and encroaches. In any event, the survey shows that the addition did not consist of a continuation or heightening of the existing party wall, but extends beyond the width of that wall onto plaintiffs’ premises. Present —- Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.